Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 1 of 8 PageID# 1244




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA



     UMG RECORDINGS, INC., et al.,

                          Plaintiffs,

                  v.                                    Case No. 1:18-cv-00957-CMH-TCB

     KURBANOV, et al.,

                          Defendants.


                        PLAINTIFFS’ REPLY IN SUPPORT OF
               THEIR MOTION TO COMPEL PRODUCTION OF DOCUMENTS

          Defendant Tofig Kurbanov (“Defendant”) should be ordered to produce: (1) documents

 Defendant agreed to produce but is withholding, (2) documents Defendant claims do not exist

 but undoubtedly must exist, and (3) unredacted versions of documents Defendant produced with

 improper redactions.1

          I.     Defendant Failed to Timely Oppose Plaintiffs’ Motion

          Defendant has not complied with the rules of this Court. Local Civil Rule 7(H) states

 that, “[a]fter the filing of the complaint, all pleadings, motions, briefs, and filings of any kind

 must be timely filed with the Clerk’s Office of the division in which the case is pending.” Loc.

 Civ. R. 7(H) (emphasis added). The Rule 16(B) Scheduling Order governing this case provides



 1
   Plaintiffs do not respond to the gratuitous rhetoric in the “Introduction” to Defendant’s
 Opposition about the supposedly innocent nature of his websites. Defendant, who has invoked
 the Fifth Amendment’s protection against self-incrimination in response to a number of
 discovery requests, is fully aware that his websites are dedicated to infringement and other
 unlawful acts. For example, earlier this year the High Court of Justice in England issued a
 blocking order to block access in the United Kingdom to several of Defendant’s websites,
 including both www.FLVTO.biz and www.2conv.com, on copyright infringement grounds.



                                                    1
Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 2 of 8 PageID# 1245




 that “a nondispositive motion may be filed by no later than 5:00 pm on a Friday and noticed for a

 hearing at 10:00 am on the following Friday. Under this expedited schedule, a response brief

 must be filed no later than 5:00 pm on the following Wednesday[.]” ECF No. 87 ¶ 12(d).

 Plaintiffs filed the instant motion on Wednesday, May 26, 2021, with a hearing noticed for

 Friday, June 4, 2021. ECF Nos. 91–93. Defendant’s opposition to the instant motion therefore

 was due no later than 5:00 pm on Wednesday, June 2, 2021. Yet Defendant filed his opposition

 late, on Thursday, June 2, 2021, at 10:24 am.

        The Federal Rules of Civil Procedure provide for limited circumstances for extensions—

 none of which apply here. Federal Rule of Civil Procedure 6(b) provides that when an act must

 be done within a specified time, the time for doing so can be extended “for good cause.” Fed. R.

 Civ. P. 6(b)(1). If the deadline has not yet passed, the Court may extend the time “with or

 without motion or notice.” Fed. R. Civ. P. 6(b)(1)(A). If the deadline has already expired, the

 Court may extend the time “on motion . . . if the party failed to act because of excusable

 neglect.” Fed. R. Civ. P. 6(b)(1)(B).

        Defendant did not seek leave to extend the time for filing his opposition, either before or

 after the time for doing so expired. Defendant has offered no explanation for his untimely filing,

 much less “good cause” or “excusable neglect.” Nor has he even acknowledged that he filed his

 opposition on an untimely basis, in contravention of this Court’s rules. Accordingly, the Court

 should disregard his Opposition.




                                                  2
Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 3 of 8 PageID# 1246




        II.     Defendant’s Opposition is Meritless

        Defendant’s opposition brief, to the extent it is even considered, actually reinforces why

 the Court should grant Plaintiffs’ requested relief.2

                A. Documents Defendant Has Agreed to Produce

        Defendant does not dispute that he agreed to produce documents responsive to Plaintiffs’

 Request for Production Nos. 13, 18–19, 28–29, 37, 39, 43, and 48. Nor does Defendant dispute

 the relevance of the requested documents. Defendant’s counsel concede that they do not know

 whether responsive documents exist; rather, they simply assert that they have advised Defendant

 that responsive documents “should be produced if they are in Mr. Kurbanov’s care, custody, or

 control,” but that they do not “expect that Mr. Kurbanov will provide them with additional

 documents for production.” ECF 94 at 9. But Defendant’s refusal to cooperate in discovery is

 not a legitimate basis to oppose Plaintiff’s motion.

        Request Nos. 37 and 39: For these, Defendant has represented to the Court (through

 counsel) that he has “no additional documents” to produce. ECF 94 at 8. Defendant will be held

 to that representation. Thus, the Court does not need to address these two requests.

        Request No. 48: This request seeks documents concerning defenses Defendant has

 asserted. Defendant indicates that he will produce documents “if and when identified and in

 accordance with the applicable rules.” ECF 94 at 8. That is not acceptable. Defendant should

 be ordered to produce responsive documents. In his Answer, Defendant pled a litany of eighteen

 (18) affirmative defenses. ECF No. 81 at 10–13. The time for Defendant to produce documents

 relating to those affirmative defenses is now, not later.




 2
   For ease of reference, Plaintiffs address the issues in the order raised in their motion, rather
 than as re-ordered in Defendant’s opposition.

                                                   3
Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 4 of 8 PageID# 1247




          Request Nos. 13, 18, 19, 28, 29, and 43: As to these requests, Defendant is continuing to

 stonewall. The documents that Defendant agreed to produce exist, but Defendant refuses to

 provide them. Defendant should be ordered to produce responsive documents immediately.

          In Defendant’s written responses to Plaintiffs’ requests for production, he distinguished

 between those requests where he had no documents to produce. ECF No. 94 at 2–8 nn.2–5. As

 to Request Nos. 13, 18, 19, 28, 29, and 43, Defendant did not indicate that he has no documents

 to produce. ECF No. 94 at 6–8 n.5.

          Prior to Plaintiffs filing this motion, Defendant’s counsel candidly acknowledged that

 “there are other documents responsive to the RFPs (as specified in our Responses) [that] do exist,

 the Defendant has not provided them to us and we have now concluded that he will not provide

 them.” ECF No. 92-1, Noyola Decl., ¶ 4; ECF No. 92-3, Ex. B at 2. In Defendant’s opposition

 brief, without explanation, Defendant’s counsel now backtrack, indicating they “cannot

 themselves state whether any such additional documents exist,” that they’ve advised their client

 to produce whatever exists, and that they do not expect he will provide them with anything more.

 ECF No. 94 at 9.

          The sought-after documents exist, as the above record makes clear. By way of specific

 example, as to Request Nos. 13, 28, and 29, Defendant has agreements and relationships with

 advertising brokers for Defendant’s websites. In the normal course of operations, including

 during the pendency of this litigation, Defendant therefore should have related data, reports,

 analytics, payment information, and/or communications. This information is all necessary for

 the appearance of the ads and payments. Agreements that Defendant produced even refer to the

 existence of documents.3



 3
     If disputed, Plaintiffs can submit documents for in camera review as necessary.

                                                   4
Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 5 of 8 PageID# 1248




        Defendant should be ordered to produce these responsive documents, regardless of

 whether he has them on his computer, in his email, in his online accounts, or otherwise.

                B. Other Responsive Documents

        Defendant is also improperly withholding documents responsive to Plaintiffs’ Request for

 Production Nos. 35 and 36 that are in his possession, custody, or control. As the Fourth Circuit

 recognized, and as Plaintiffs accurately portrayed in their motion, Defendant’s websites are

 “among the most popular websites of any kind on the Internet,” attracting over 300 million

 visitors from around the world. UMG Recordings, Inc. v. Kurbanov, 963 F.3d 344, 349 (4th Cir.

 2020). This is not just “Plaintiffs’ allegations”—per the Fourth Circuit, “[a]ccording to

 Kurbanov’s own data, between October 2017 and September 2018, the Websites attracted well

 over 300 million visitors from over 200 distinct countries around the world.” Id. Defendant’s

 counsel argues that Defendant has indicated he has no responsive documents, but that assertion is

 implausible, to say the least. Given the difficulties Defendant’s counsel is having in securing

 documents from Defendant, along with the high likelihood that there are user communications,

 Defendant should be ordered to produce the documents. Defendant should be ordered to produce

 other responsive documents in his possession, custody, or control.

        With Request No. 38, Defendant has represented to the Court that he has produced

 certain “articles” in prior filings and that he has no additional documents in his possession,

 custody, or control as to documents substantiating his allegations that his websites are capable of,

 or are actually used for, significant or substantial non-infringing uses. ECF No. 94 at 4.

 Defendant will be held to that representation. The Court does not need to address this request.




                                                  5
Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 6 of 8 PageID# 1249




                C. Defendant Must Produce Unredacted Documents

        Defendant’s attempt to justify his improper redactions is untenable. Defendant monetizes

 his websites through advertising and advertising brokers. When producing his related

 agreements and insertion orders, in response to Request Nos. 26 and 27, Defendant redacted “the

 names of the individuals who signed the agreements and the banking information[.]” ECF

 No. 94 at 5. Defendant concealed that information only because he does not want Plaintiffs to

 obtain core information concerning who else is involved and the money trail concerning

 payments from advertising.

        There is a protective order in place in this lawsuit for the purpose of protecting

 confidential and sensitive information. Defendant fails to argue that the protective order is

 insufficient to protect the information that he has redacted. Defendant notes that he objected to

 the requests on the basis of burden. But that is of course illogical because he produced the

 documents and it took more effort to redact them than to produce them unredacted.

        Defendant argues that the redactions are justified because he “has never claimed that

 anyone other than himself is responsible”—but that misses the boat. Others may be involved,

 regardless of what Defendant claims about “who is responsible.” Plaintiffs are entitled to learn

 who may have information relevant to their claims, and even potential liability. Plaintiffs are

 also entitled to ascertain the revenues from Defendant’s activities, the movement of such funds,

 and where they reside now. This is all relevant to liability, damages, and the Court’s ability to

 provide a meaningful remedy.

                                          CONCLUSION

        For the reasons discussed above, Plaintiffs respectfully request that the Court grant

 Plaintiffs’ Motion to Compel Production of Documents.




                                                  6
Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 7 of 8 PageID# 1250




 Respectfully submitted,

 Dated June 3, 2021                         /s/ Scott A. Zebrak
                                            Scott A. Zebrak (VSB No. 38729)
                                            Matthew J. Oppenheim (pro hac vice)
                                            Lucy Grace D. Noyola (pro hac vice)
                                            Kellyn M. Goler (pro hac vice)
                                            OPPENHEIM + ZEBRAK, LLP
                                            4530 Wisconsin Avenue, NW, 5th Floor
                                            Washington, DC 20015
                                            Tel: (202) 480-2999
                                            Fax: (866) 766-1678
                                            scott@oandzlaw.com
                                            matt@oandzlaw.com
                                            lucy@oandzlaw.com
                                            kellyn@oandzlaw.com

                                            Attorneys for Plaintiffs




                                      7
Case 1:18-cv-00957-CMH-TCB Document 95 Filed 06/03/21 Page 8 of 8 PageID# 1251




                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 3, 2021, I electronically filed the foregoing with the Clerk
 using the CM/ECF system, which will send the document and notification of such filing to
 counsel of record.


                                                       /s/ Scott A. Zebrak
                                                       Scott A. Zebrak
